Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed on April 29, 2022 for Application No. 16/450,538. By the amendment, claims 1-22 are pending with claims 1-3, 5, 7, 14-20 and 22 being amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29th, 2022 was filed after the mailing date of the Non-Final Action on February 8th, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a power-driven reciprocating tool having the combination features and arrangement recited in the claim, particularly “a pin fixed to and extending outward from a lower portion of the gear carrier such that the pin rotates together with the gear carrier in response to a rotational force from the motor, wherein the pin is coupled to the reciprocating mechanism, and wherein the planetary gear assembly converts the rotational force from the motor to a linear force output by the reciprocating mechanism”.
Regarding claim 15, the prior art of record fails to disclose or render obvious a power-driven reciprocating tool having the combination features and arrangement recited in the claim, particularly “wherein the counterbalancing mechanism reciprocates linearly in response to the driving force generated by the motor, wherein a linear reciprocating direction of a counterbalance member of the counterbalancing mechanism is opposite a linear reciprocating direction of a reciprocating shaft of the reciprocating mechanism, so as to balance the linear reciprocating movement of the reciprocating mechanism”.
Claims 2-14 and 16-22 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The amendment filed on April 29, 2022 has been entered. Applicant’s amendments have overcome the rejections of claim 1 being rejected under 35 U.S.C § 102(a)(1) by Prell and claims 1 and 15 by Kuehne indicated in the prior office action. 

Response to Arguments
Applicant’s arguments on pages 10 and 11 of the Remarks, filed 04/29/2022, with respect to claims 1 and 15 being rejected under 35 USC § 102(a)(1) by Prell and Kuehne have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9 AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659